Citation Nr: 0812155	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO. 95-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date prior to May 8, 1998 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), including the question of whether a timely 
substantive appeal was filed relative to an April 1995 rating 
decision.

2. Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD.

3. Entitlement to an initial compensable evaluation for 
service-connected residuals of a fracture of the right fifth 
(little) toe.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. The veteran testified at an RO hearing in August 
1999. This matter was previously before the Board and was 
remanded in December 2005. 

The issue of entitlement to an effective date prior to May 8, 
1998 for the grant of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. As the issue of entitlement to a higher 
initial evaluation for PTSD is partly dependent upon a 
determination of the date of the claim for entitlement to 
service connection for PTSD, the Board finds this issue is 
inextricably intertwined with the issue being remanded. 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(Observing 
that a claim is inextricably intertwined only if the RO would 
have to reexamine the merits of any other claim that has been 
denied by the Board, or the appellate courts, which is 
pending on appeal pursuant to the same action.




As such, the Board will defer adjudication of the issue of 
entitlement to a higher initial evaluation for PTSD until 
after the issue of entitlement to an effective date prior to 
May 8, 1998 for the grant of service connection for PTSD is 
readjudicated by the RO on remand and returned to the Board.


FINDING OF FACT

The veteran's right little toe disability is manifested by 
pain on palpation and some limitation of motion without 
impairment of ambulation, gait or stance.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service- connected residuals of a fracture of 
the right little toe have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.72, Diagnostic Codes 
5276-5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). If the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant. Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In October 2002 and December 2005 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, 
increased rating claims, and earlier effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The notices were not provided until after the rating 
decisions on appeal were issued. However, the veteran was not 
prejudiced from this timing error because the veteran's claim 
was readjudicated (see the September 2006 supplemental 
statement of the case) after the veteran received appropriate 
VCAA notice in December 2005. As such, the Board finds that 
the timing error regarding VCAA notice did not affect the 
essential fairness of the adjudication process.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. PeakeI.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." 

In this case, the Board again finds that the notice error did 
not affect the essential fairness of the adjudication process 
because the veteran's claim was readjudicated in March 2005 
and September 2006 Supplemental Statements of the Case after 
he received appropriate notice of the rating criteria for 
rating foot injuries in the July 1997 Statement of the Case. 
In any event, the issuances of the Statements of the Case 
were comprehensive and correct, and after such advisements, a 
reasonable person could have been expected to know what 
evidence would have substantiated the claim in question.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.




Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right toe disability 
warrants a higher disability rating. Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A March 1999 VA examination report shows that the veteran 
reported moderate pain on the right little toe associated 
with occasional locking. He reported no surgery and no other 
symptomatology associated with the right little toe. The 
veteran reported that he had not seen a physician for 
treatment of his right little toe in the past year and the 
only treatment he had was use of over the counter pain 
medication. The veteran reported that he could walk 
unassisted but he had difficulty running and during cold 
weather. There was no objective evidence of deformity, 
angulation, false motion, shortening or intra-articular 
involvement of the right little toe. There was no malunion, 
nonunion, loss of motion, false joints, or ankylosis and 
there was no objective evidence of tenderness, drainage, 
edema, painful motion, weakness, redness, or heat in the 
joint. Range of motion of the toe was flexion to 90 degrees 
and extension to 0 degrees.

A February 2005 VA examination report refers to a fracture in 
the little toe of his left foot. In December 2005, the Board 
remanded this issue for clarification on whether the right or 
left foot was examined with instructions to arrange for 
another examination if the February 2005 VA examiner was not 
available to clarify the findings in the February 2005 VA 
examination report. The RO arranged for another examination 
in January 2006. This examination report reflects that the 
veteran complained of sporadic pain accompanied by stiffness 
and sometimes swelling of the right toe. The veteran denied 
having drainage, instability, a giving away sensation, or 
locking. The veteran noted occasional flare-ups, but the 
examiner stated that such flare-ups did not cause additional 
impairment. The examiner noted that the veteran did not wear 
corrective shoes and that the veteran's right foot had no 
evidence of deformity, angulation, false motion, shortening 
or intra-articular involvement. There was also no evidence of 
malunion, nonunion, loose motion or false joint. There was 
tenderness upon palpation of the right foot and some pain on 
motion, but there was no evidence of drainage, edema, 
weakness or redness.

There were no callosities, breakdown, or unusual shoe 
pattern. There was no evidence of ankylosis in the right 
foot. Dorsiflexion and plantar flexion of the right foot was 
normal and without pain or functional loss. The right toe 
showed dorsiflexion from 0 to 30 degrees, painful in the last 
10 degrees, with no functional loss, and a plantar flexion to 
40 degrees, painful in the last 20 degrees, with a functional 
loss of 20 degrees due to pain. There were no symptoms of 
fatigue or evidence of further loss of motion, functional 
loss, or incoordination upon repetitive movement.

The examiner noted that the veteran was not limited by his 
right toe disability in ambulation, standing or gait. The 
diagnosis was right little toe fracture with residual pain, 
metatarsalgia, and mild loss in range of motion.

The veteran's service-connected right little toe disability 
has been rated by analogy to other foot injuries under 
Diagnostic Code 5284. See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous]. Under this Diagnostic 
Code, a 10 percent rating is awarded for moderate foot 
injuries. 38 C.F.R. § 4.72, Diagnostic Code 5284. 

The medical evidence shows that the veteran has almost full 
use of his foot, with only pain on palpation and some 
limitation of motion of the right little toe. His ambulation, 
gait and stance are not limited by his right toe disability 
and he maintains almost full function of his right foot. The 
veteran himself notes that he currently receives no medical 
treatment for his right toe disability, other than use of 
pain medications. The February 2005 VA examination report 
showed that there were no symptoms of fatigue or evidence of 
further loss of motion, functional loss, or incoordination 
upon repetitive movement. As such, the Board finds that the 
veteran's right foot disability, arising from residuals of a 
fracture of the right little toe, does not rise to the level 
of a moderate foot disability. It follows that a compensable 
disability rating is not warranted. As for other Diagnostic 
Codes applicable to disabilities of the feet, the Board notes 
that there is no competent medical evidence of flatfoot, weak 
foot, claw foot, Morton's disease, hallux valgus, hallux 
rigidus, hammer toe, or malunion or nonunion of the tarsal or 
metatarsal bones attributable to the residuals of the right 
little toe fracture to warrant a compensable disability 
rating under Diagnostic Codes 5276-5283. See 38 C.F.R. 
§ 4.72, Diagnostic Codes 5276-5283.



In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial compensable evaluation for service-connected 
residuals of a fracture of the right fifth (little) toe is 
denied.


REMAND

In a December 2005 decision, the Board remanded the issue of 
entitlement to an effective date prior to May 8, 1998 for the 
grant of service connection for post-traumatic stress 
disorder (PTSD), including the question of whether a timely 
substantive appeal was filed relative to an April 1995 rating 
decision, in order to provide the veteran with notice of the 
regulations governing the filing of substantive appeals. By 
way of a September 2006 supplemental statement of the case, 
the RO notified the veteran of such regulations, to include 
38 C.F.R. § 20.302(b), which states, inter alia, that a 
substantive appeal must be filed within 60 days from the date 
that the agency of orginial jurisdiction mails the statement 
of the case to the appellant, or the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.

As the RO correctly noted in the September 2006 supplemental 
statement of the case, the record shows that the veteran 
filed a June 1995 notice of disagreement to the April 1995 
rating decision denying service connection for PTSD and that 
the RO issued a May 1996 statement of the case which was 
followed by the veteran filing a substantive appeal in August 
1996. The RO determined that the August 1996 substantive 
appeal was not timely filed as it was filed more than one 
year after the April 1995 rating decision and more than 60 
days after the May 1996 statement of the case.

The RO then went on to note that it had issued a subsequent 
rating decision denying service connection for PTSD in 
October 1996, and this was followed by the veteran filing a 
notice of disagreement in December 1996, and the RO issuing a 
statement of the case in May 1997, and the veteran filing a 
substantive appeal in May 1998. The RO then concluded that 
the May 1998 substantive appeal was timely filed with respect 
to the October 1996 rating decision. 

However, the Board cannot ascertain the legal basis for this 
determination as May 1998 is clearly outside the one-year 
filing period from the date of the October 1996 rating 
decision and is also clearly outside the 60-day filing period 
following issuance of the May 1997 statement of the case. 
Therefore, the Board is remanding this issue for 
clarification.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should review the issue of 
entitlement to an effective date prior to 
May 8, 1998 for the grant of service 
connection for post-traumatic stress 
disorder (PTSD), including the question of 
whether a timely substantive appeal was 
filed relative to an April 1995 rating 
decision, and should provide the legal 
basis and reasoning for its determination 
contained in the September 2006 
supplemental statement of the case that 
the May 1998 substantive appeal was timely 
filed as to the October 1996 rating 
decision denying service connection for 
PTSD.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If any benefits sought remain 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


